UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2014 Date of reporting period:	July 31, 2013 Item 1. Schedule of Investments: Putnam Multi-Cap Core Fund The fund's portfolio 7/31/13 (Unaudited) COMMON STOCKS (97.7%) (a) Shares Value Aerospace and defense (3.5%) Astronics Corp. (NON) 848 $33,504 Boeing Co. (The) 881 92,593 Honeywell International, Inc. 1,946 161,479 L-3 Communications Holdings, Inc. 1,133 105,539 Northrop Grumman Corp. 1,129 103,936 Raytheon Co. 1,679 120,619 Air freight and logistics (0.8%) bpost SA (acquired 6/20/13, cost $79,812) (Belgium) (RES) (NON) 4,165 79,457 FedEx Corp. 540 57,240 Airlines (0.9%) Copa Holdings SA Class A (Panama) 312 43,421 Delta Air Lines, Inc. (NON) 2,634 55,920 Gol Linhas Aereas Inteligentes SA ADR (Brazil) (NON) 5,644 20,036 Southwest Airlines Co. 3,031 41,919 Auto components (1.4%) BorgWarner, Inc. (NON) 522 49,814 Lear Corp. 833 57,702 Magna International, Inc. (Canada) 790 60,403 TRW Automotive Holdings Corp. (NON) 1,138 83,427 Automobiles (0.5%) Ford Motor Co. 5,610 94,697 Beverages (1.7%) Coca-Cola Co. (The) 904 36,232 Coca-Cola Enterprises, Inc. 1,756 65,920 Dr. Pepper Snapple Group, Inc. 1,587 74,176 PepsiCo, Inc. 1,531 127,900 Biotechnology (3.4%) Alkermes PLC (NON) 1,744 58,564 Amgen, Inc. 1,215 131,572 Biogen Idec, Inc. (NON) 230 50,170 Celgene Corp. (NON) 511 75,045 Cubist Pharmaceuticals, Inc. (NON) 1,667 103,904 Gentium SpA ADR (Italy) (NON) 3,094 44,956 Gilead Sciences, Inc. (NON) 2,158 132,609 Capital markets (3.5%) Ameriprise Financial, Inc. 790 70,310 Apollo Global Management, LLC. Class A 2,128 56,860 Charles Schwab Corp. (The) 1,715 37,884 Goldman Sachs Group, Inc. (The) 606 99,402 Greenhill & Co., Inc. 1,202 60,509 Hannon Armstrong Sustainable Infrastructure Capital, Inc. (NON) 2,000 23,740 KKR & Co. LP 1,307 26,728 Morgan Stanley 2,287 62,229 Silvercrest Asset Management Group, Inc. Class A (NON) 4,933 67,089 State Street Corp. 1,133 78,936 SWS Group, Inc. (NON) 5,222 31,123 Chemicals (2.3%) Celanese Corp. Ser. A 1,364 65,554 CF Industries Holdings, Inc. 284 55,667 Dow Chemical Co. (The) 1,516 53,121 Huntsman Corp. 1,652 29,769 LyondellBasell Industries NV Class A 659 45,280 Methanex Corp. (Canada) 623 29,798 Monsanto Co. 655 64,701 Tronox, Ltd. Class A 1,604 34,823 W.R. Grace & Co. (NON) 493 37,872 Commercial banks (2.9%) BB&T Corp. 1,502 53,606 Capital Bank Financial Corp. Class A (NON) 3,200 61,120 Comerica, Inc. 809 34,415 National Bank Holdings Corp. Class A 499 9,980 PNC Financial Services Group, Inc. 1,748 132,935 Regions Financial Corp. 3,487 34,905 Wells Fargo & Co. 2,992 130,152 Zions Bancorp. 1,980 58,687 Commercial services and supplies (1.4%) ADT Corp. (The) (NON) 1,660 66,533 KAR Auction Services, Inc. 1,798 45,741 Mine Safety Appliances Co. 856 45,479 Pitney Bowes, Inc. 4,966 81,989 Communications equipment (1.6%) Blackberry, Ltd. (Canada) (NON) 2,234 19,726 Cisco Systems, Inc. 7,427 189,760 Polycom, Inc. (NON) 7,607 72,723 Computers and peripherals (2.6%) Apple, Inc. 628 284,170 EMC Corp. 1,689 44,167 Hewlett-Packard Co. 2,555 65,612 SanDisk Corp. (NON) 1,373 75,680 Construction and engineering (0.4%) Fluor Corp. 1,063 66,501 Construction materials (0.2%) Headwaters, Inc. (NON) 4,300 40,549 Consumer finance (1.0%) Discover Financial Services 1,536 76,047 SLM Corp. 3,744 92,514 Containers and packaging (1.1%) Avery Dennison Corp. 980 43,835 Owens-Illinois, Inc. (NON) 1,576 46,886 Rock-Tenn Co. Class A 518 59,233 Sealed Air Corp. 1,800 49,032 Diversified consumer services (0.3%) H&R Block, Inc. 1,450 45,574 Diversified financial services (4.2%) Bank of America Corp. 9,604 140,218 Citigroup, Inc. 4,012 209,186 JPMorgan Chase & Co. 6,614 368,598 Moody's Corp. 519 35,173 Diversified telecommunication services (1.5%) AT&T, Inc. 2,337 82,426 Intelsat SA (Luxembourg) (NON) 2,021 43,330 Iridium Communications, Inc. (NON) 3,460 29,133 Verizon Communications, Inc. 1,327 65,660 Windstream Corp. 6,248 52,171 Electric utilities (0.6%) Edison International 1,183 58,973 NV Energy, Inc. 1,997 47,189 Electrical equipment (0.8%) Emerson Electric Co. 880 54,006 Generac Holdings, Inc. 862 37,368 Schneider Electric SA (France) 579 45,999 Electronic equipment, instruments, and components (0.7%) CDW Corp. (NON) 3,810 81,915 Corning, Inc. 3,305 50,203 Energy equipment and services (1.8%) Ensco PLC Class A (United Kingdom) 734 42,088 Halliburton Co. 1,206 54,499 Helmerich & Payne, Inc. 713 45,062 Nabors Industries, Ltd. 3,245 49,941 Oil States International, Inc. (NON) 432 42,003 Schlumberger, Ltd. 1,143 92,960 Food and staples retail (3.4%) Costco Wholesale Corp. 595 69,788 CVS Caremark Corp. 3,028 186,192 Kroger Co. (The) 3,631 142,589 Rite Aid Corp. (NON) 20,535 61,605 Safeway, Inc. 994 25,635 Wal-Mart Stores, Inc. 869 67,730 Walgreen Co. 973 48,893 Food products (0.5%) Amira Nature Foods, Ltd. (United Arab Emirates) (NON) 3,908 31,655 General Mills, Inc. 991 51,532 Gas utilities (0.5%) UGI Corp. 1,958 82,216 Health-care equipment and supplies (1.8%) Abbott Laboratories 914 33,480 Becton, Dickinson and Co. 416 43,148 CareFusion Corp. (NON) 1,673 64,528 Covidien PLC 1,381 85,111 Medtronic, Inc. 1,039 57,394 Stryker Corp. 410 28,889 Health-care providers and services (3.7%) Aetna, Inc. 1,456 93,432 AmerisourceBergen Corp. 1,057 61,591 Cardinal Health, Inc. 1,199 60,058 Catamaran Corp. (NON) 892 47,098 Community Health Systems, Inc. 996 45,876 HCA Holdings, Inc. 1,519 59,241 HealthSouth Corp. (NON) 2,237 72,837 Omnicare, Inc. 1,273 67,202 UnitedHealth Group, Inc. 1,455 105,997 WellPoint, Inc. 608 52,020 Hotels, restaurants, and leisure (2.6%) Bloomin' Brands, Inc. (NON) 3,695 87,202 McDonald's Corp. 320 31,386 MGM Resorts International (NON) 2,824 46,059 Penn National Gaming, Inc. (NON) 604 30,194 Red Robin Gourmet Burgers, Inc. (NON) 1,891 107,560 Vail Resorts, Inc. 892 59,746 Wyndham Worldwide Corp. 907 56,506 Wynn Resorts, Ltd. 363 48,326 Household durables (1.5%) Harman International Industries, Inc. 936 56,656 Newell Rubbermaid, Inc. 1,551 41,908 UCP, Inc. Class A (NON) 2,513 35,685 WCI Communities, Inc. (NON) 2,994 50,748 Whirlpool Corp. 632 84,650 Household products (1.1%) Colgate-Palmolive Co. 404 24,187 Energizer Holdings, Inc. 435 44,283 Kimberly-Clark Corp. 836 82,597 Procter & Gamble Co. (The) 476 38,223 Independent power producers and energy traders (0.2%) NRG Energy, Inc. 1,615 43,314 Industrial conglomerates (0.8%) General Electric Co. 5,283 128,747 Siemens AG (Germany) 174 19,053 Insurance (4.2%) American International Group, Inc. (NON) 1,758 80,007 Assured Guaranty, Ltd. 1,372 29,690 Genworth Financial, Inc. Class A (NON) 4,334 56,299 Hartford Financial Services Group, Inc. (The) 2,225 68,664 Health Insurance Innovations, Inc. Class A (NON) 3,676 44,590 Lincoln National Corp. 1,586 66,089 MetLife, Inc. 4,641 224,717 Prudential Financial, Inc. 1,528 120,666 Travelers Cos., Inc. (The) 731 61,075 Internet and catalog retail (0.5%) Amazon.com, Inc. (NON) 88 26,507 Priceline.com, Inc. (NON) 61 53,416 Internet software and services (2.6%) eBay, Inc. (NON) 1,258 65,026 Google, Inc. Class A (NON) 323 286,695 VeriSign, Inc. (NON) 1,283 61,379 Yahoo!, Inc. (NON) 1,886 52,978 IT Services (2.6%) Accenture PLC Class A 1,365 100,751 Alliance Data Systems Corp. (NON) 310 61,312 Computer Sciences Corp. 1,981 94,414 Fidelity National Information Services, Inc. 1,693 73,070 IBM Corp. 373 72,750 Unisys Corp. (NON) 403 10,454 Visa, Inc. Class A 285 50,448 Leisure equipment and products (0.2%) Hasbro, Inc. 937 43,102 Life sciences tools and services (1.2%) Agilent Technologies, Inc. 1,127 50,411 Illumina, Inc. (NON) 592 47,253 Mettler-Toledo International, Inc. (NON) 183 40,370 Thermo Fisher Scientific, Inc. 881 80,268 Machinery (2.3%) AGCO Corp. 1,212 68,175 Cummins, Inc. 407 49,324 Deere & Co. 792 65,791 Flowserve Corp. 840 47,611 SPX Corp. 589 45,005 Terex Corp. (NON) 938 27,652 Trinity Industries, Inc. 1,454 57,244 Wabtec Corp. 760 44,126 Media (2.7%) CBS Corp. Class B 968 51,149 Comcast Corp. Class A 2,445 110,221 DISH Network Corp. Class A 800 35,720 Gannett Co., Inc. 2,724 70,170 Time Warner Cable, Inc. 534 60,913 Time Warner, Inc. 1,902 118,419 WPP PLC ADR (United Kingdom) 334 30,090 Metals and mining (0.4%) Alcoa, Inc. 3,769 29,964 Teck Resources, Ltd. Class B (Canada) 1,883 44,119 Multi-utilities (0.7%) CenterPoint Energy, Inc. 2,749 68,230 CMS Energy Corp. 1,865 52,201 Multiline retail (1.1%) J.C. Penney Co., Inc. (NON) 785 11,461 Macy's, Inc. 1,244 60,135 Target Corp. 1,678 119,558 Office electronics (0.3%) Xerox Corp. 4,894 47,472 Oil, gas, and consumable fuels (7.4%) Anadarko Petroleum Corp. 985 87,191 Chevron Corp. 860 108,265 Exxon Mobil Corp. 3,685 345,469 Hess Corp. 832 61,951 LRR Energy LP 2,418 36,391 Marathon Oil Corp. 1,403 51,013 Marathon Petroleum Corp. 722 52,944 Murphy Oil Corp. 1,017 68,871 NGL Energy Partners LP 5,000 143,500 Noble Energy, Inc. 782 48,867 Occidental Petroleum Corp. 275 24,489 Oiltanking Partners LP (Units) 470 22,795 PBF Energy, Inc. 2,051 46,947 Phillips 66 879 54,059 Royal Dutch Shell PLC ADR (United Kingdom) 826 56,457 Suncor Energy, Inc. (Canada) 1,370 43,333 Valero Energy Corp. 1,685 60,272 Paper and forest products (0.1%) International Paper Co. 466 22,512 Personal products (0.7%) Coty, Inc. Class A (NON) 3,395 58,360 Herbalife, Ltd. 967 63,339 Pharmaceuticals (3.5%) AbbVie, Inc. 1,258 57,214 AstraZeneca PLC (United Kingdom) 773 39,220 Eli Lilly & Co. 1,309 69,521 Johnson & Johnson 1,347 125,945 Medicines Co. (The) (NON) 1,752 54,137 Merck & Co., Inc. 1,376 66,282 Pfizer, Inc. 5,776 168,832 ViroPharma, Inc. (NON) 1,431 49,112 Professional services (0.4%) ManpowerGroup, Inc. 898 60,049 Real estate investment trusts (REITs) (1.1%) American Tower Corp. Class A 1,139 80,630 Armada Hoffler Properties, Inc. 3,856 41,915 Boston Properties, LP 251 26,844 Prologis, Inc. 684 26,238 Vornado Realty Trust 316 26,800 Real estate management and development (0.2%) CBRE Group, Inc. Class A (NON) 1,814 42,030 Road and rail (0.5%) Canadian National Railway Co. (Canada) 434 43,339 Ryder System, Inc. 755 46,689 Semiconductors and semiconductor equipment (1.8%) Intel Corp. 4,123 96,066 Lam Research Corp. (NON) 1,216 59,852 Marvell Technology Group, Ltd. 2,949 38,249 NVIDIA Corp. 3,924 56,623 Texas Instruments, Inc. 756 29,635 Xilinx, Inc. 964 45,009 Software (3.4%) Microsoft Corp. 9,266 294,937 Oracle Corp. 5,573 180,287 Symantec Corp. 2,015 53,760 TiVo, Inc. (NON) 1,383 15,282 VMware, Inc. Class A (NON) 641 52,684 Specialty retail (2.2%) Best Buy Co., Inc. 2,887 86,870 Foot Locker, Inc. 1,166 42,128 Gap, Inc. (The) 1,521 69,814 Home Depot, Inc. (The) 940 74,288 Office Depot, Inc. (NON) 6,205 26,868 PetSmart, Inc. 351 25,700 Sears Hometown and Outlet Stores, Inc. (NON) 732 31,893 TJX Cos., Inc. (The) 714 37,157 Textiles, apparel, and luxury goods (0.8%) Gildan Activewear, Inc. (Canada) 1,065 47,552 Hanesbrands, Inc. 717 45,501 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 696 46,869 Tobacco (0.8%) Altria Group, Inc. 1,856 65,071 Philip Morris International, Inc. 917 81,778 Trading companies and distributors (0.8%) Air Lease Corp. 3,000 83,640 HD Supply Holdings, Inc. (NON) 2,911 62,237 Total common stocks (cost $14,591,983) INVESTMENT COMPANIES (0.6%) (a) Shares Value SPDR S&P Homebuilders ETF 3,686 $110,912 Total investment companies (cost $77,267) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value Intelsat SA Ser. A, $2.875 cv. pfd. (Luxembourg) (NON) 541 $31,935 Iridium Communications, Inc. 144A $7.00 cv. pfd. 213 23,563 Unisys Corp. Ser. A, 6.25% cv. pfd. 61 4,369 Total convertible preferred stocks (cost $54,450) SHORT-TERM INVESTMENTS (1.7%) (a) Shares Value Putnam Short Term Investment Fund 0.02% (AFF) 297,195 $297,195 Total short-term investments (cost $297,195) TOTAL INVESTMENTS Total investments (cost $15,020,895) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2013 through July 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $17,783,474. (b) The aggregate identified cost on a tax basis is $15,025,834, resulting in gross unrealized appreciation and depreciation of $2,999,481 and $176,050, respectively, or net unrealized appreciation of $2,823,431. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $79,457, or 0.4% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $408,506 $1,515,549 $1,626,860 $41 $297,195 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $2,453,744 $— $— Consumer staples 1,447,685 — — Energy 1,639,367 — — Financials 3,048,600 — — Health care 2,384,067 39,220 — Industrials 2,142,909 65,052 — Information technology 2,783,089 — — Materials 752,715 — — Telecommunication services 272,720 — — Utilities 352,123 — — Total common stocks — Convertible preferred stocks — 59,867 — Investment companies 110,912 — — Short-term investments 297,195 — — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 27, 2013
